           Case 1:19-cv-00634-JLT Document 19 Filed 07/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ROY JUNIOR FERNANDEZ,                         )   Case No.: 1:19-cv-0634 - JLT
                                                   )
12                 Plaintiff,                      )   ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                   )   ATTORNEY’S FEES PURSUANT TO THE
13          v.                                     )   EQUAL ACCESS TO JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 18)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Roy Junior Fernandez and Andrew Saul, Commissioner of Social Security, stipulated for the
18   payment of attorney’s fees in the amount of $6,000.00 pursuant to the Equal Access to Justice Act, 28
19   U.S.C. § 2412(d). (Doc. 18) Subject to the terms of the stipulation, the Court ORDERS:
20          1.     Plaintiff’s motion for attorney’s fees (Doc. 18) is GRANTED; and
21          2.     Fees in the amount of $6,000.00 are AWARDED to Roy Junior Fernandez.
22
23   IT IS SO ORDERED.
24
        Dated:    July 22, 2020                              /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
